Citation Nr: 1825079	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-37 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety, bipolar disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1977 to June 1979.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  Jurisdiction is now with the RO in Boston, Massachusetts.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has acquired psychiatric disorders (anxiety disorder, bipolar disorder and PTSD) that are related to his military service.  In his October 2008 correspondence to VA, the Veteran wrote that his psychiatric disorders are the result of sexual abuse that occurred in 1977 by a U.S. Coast Guard police officer.  He noted that he did not report the sexual abuse due to shame and embarrassment.  He indicated that, after this incident took place, he went absent without leave (AWOL) in 1978, and his absenteeism was due to the sexual abuse.  He also stated that he began self-medicating his psychiatric symptoms by drinking heavily and using drugs.

To establish entitlement to service connection for PTSD the evidence must satisfy three basic elements.  There must be 1) medical evidence diagnosing PTSD; 2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the 5th edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-V).  Id.  

There also are special considerations for PTSD claims predicated on a personal assault.  The pertinent regulation, 38 C.F.R. § 3.304(f)(5), provides that PTSD based on a personal assault in service permits evidence from sources other than the Veteran's service records which may corroborate his or her account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).  VA's Adjudication Procedures Manual (M21-1MR) also identifies alternative sources for developing evidence of personal assault, including private medical records, civilian police reports, reports from crisis intervention centers, testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, and personal diaries or journals.  M21-1MR, Part IV, Subpart ii, 1.D.17.g.

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).

The Veteran's service treatment records are negative for psychiatric problems.  However, he was diagnosed with PTSD in a June 2012 Disability Benefits Questionnaire (DBQ), and his service personnel records do confirm an April 1979 "deserter" characterization and general discharge on the grounds of absenteeism.  The record notes that the Veteran was on unauthorized absence from December 1978 to January 1979.  These are examples of behavior changes in service.

As noted above, the Veteran was afforded a PTSD DBQ in June 2012.  The examiner diagnosed him with PTSD and noted alcohol dependency in full remission, cocaine dependency in remission, and mood disorder.  The examiner found occupation and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner also noted sexual trauma as a stressor, and listed symptoms of depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, impairment of short- and long-term memory, flattened affect, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintain effective work and social relationships, difficulty in adapting to stressful circumstances, an inability to establish and maintain effective relationships, suicidal ideation, impaired impulse control and persistent delusions or hallucinations.  The June 2012 examiner, however, did not provide an opinion on whether or not there is a link between the Veteran's current PTSD and in-service stressor.  As such, a remand is in order to obtain an addendum opinion to the June 2012 DBQ regarding a link between the Veteran's disability and in-service stressor.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran an opportunity to identify any outstanding VA or private treatment records relevant to his claimed disabilities.  After obtaining necessary authorization from the Veteran, all outstanding records should be obtained, to include all updated VA medical treatment records.

2. After obtaining any outstanding records, return the claims file to the VA clinician who conducted the Veteran's June 2012 DBQ.  Based upon a review of the relevant evidence of record, the examiner is asked to offer the following opinions as it relates to the Veteran's acquired psychiatric disorders:

The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has PTSD related to active service or any incident in service, to include the Veteran's claimed in-service sexual harassment.  

With respect to each additional non-PTSD psychiatric disorder currently present or present during the pendency of the Veteran's claim, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disorder is related to service, to include the Veteran's claimed in-service sexual harassment.  

The examiner is directed to accept that the Veteran's given account of assault during military service detailed above is valid.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

3. After completing the above actions, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




_________________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




